Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
	Applicants’ amendment filed February 23, 2021 has not been entered.

Continuation of 3. NOTE:  Claims 1 and 13 have been extensively amended. New claims 26-35 have been added. 

In particular, Applicant has amended claim 1 to recite: 
	“said molecular backbone B comprising a tunable spacing of said anchor A at said surface S from said unit U of said compound C to achieve a tunable electrochemical response of said electrochemically breakable bond b by adjusting said tunable spacing of said unit U to said surface S; wherein said molecular backbone B comprises a plurality of units to adjust said tunable spacing and said molecular backbone B comprises carbon-carbon triple bond between two phenyl rings” in lines 16-21. 

	Moreover, Applicant has added new claims 26-35.


These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on February 23, 2021 has not been entered.

Continuation of 12.  does NOT place the application in condition for allowance because: Applicants’ arguments rely upon, and are directed to, the proposed amendments. As the claims' 

Therefore, claims 1-7, 11, 13, 14 and 16 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639